Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 1 of 10




     EXHIBIT GGG
     Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 2 of 10




 1 MICHAEL A. KELLY (State Bar #71460)
   mkelly@walkuplawoffice.com
 2 KHALDOUN A. BAGHDADI (State Bar #190111)
   kbaghdadi@walkuplawoffice.com
 3 ANDREW P. McDEVITT (State Bar #271371)
   amcdevitt@walkuplawoffice.com
 4 WALKUP, MELODIA, KELLY & SCHOENBERGER
   650 California Street, 26th Floor
 5 San Francisco, CA 94108
   Telephone: (415) 981-7210 Facsimile: (415) 391-6965
 6
     ON BEHALF OF DIRECT PLAINTIFFS
 7
 8 CRAIG S. SIMON (State Bar #78158)
   csimon@bergerkahn.com
 9 BERGER KAHN, A Law Corporation
   1 Park Plaza, Suite 340
10 Irvine, CA 92614
   Telephone: (949) 474-1880 Facsimile: (949) 313-5029
11
     ON BEHALF OF SUBROGATION PLAINTIFFS
12
13
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                 COUNTY OF SAN FRANCISCO
15
16
   Coordination Proceeding                           Case No. JCCP No. 4955
17 Special Title (Rule 3.550)                        Assigned for All Purposes to:
                                                     Hon. Curtis E.A. Karnow, Dept. 304
18
     CALIFORNIA NORTH BAY FIRE CASES                 ALL PLAINTIFF’S JOINT REQUEST
19                                                   FOR PRODUCTION OF DOCUMENTS,
                                                     SET THREE, RELATED TO ATLAS FIRE
20
     AND RELATED CROSS-ACTIONS                       [RFPD 35-54]
21
22
23 PROPOUNDING PARTY:           Jointly Propounded by All Plaintiffs – Liability – Atlas Fire
24 RESPONDING PARTY:            Defendants Pacific Gas & Electric Company and PG&E
                                Corporation
25
26 SET NUMBER:                  Three (3)
27
28


      ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 3 of 10




                         1          Pursuant to Code of Civil Procedure § 2031.210, et seq, please respond to and produce

                         2 legible copies of the documents set forth in the herein requests. This request is intended to cover

                         3 all documents in your possession, or subject to your custody and control, whether the documents

                         4 are located in your home, in any of your offices, or any other office maintained by your agents,

                         5 attorneys, accountants, or any of them. The items set forth below are believed to be in your

                         6 possession or control and are not privileged and are reasonably calculated to lead to the discovery

                         7 of admissible evidence. Pursuant to Code of Civil Procedure § 2031.250, a verified response must

                         8 be served on the undersigned within thirty (30) days of service of this request.

                         9                                             DEFINITIONS

                       10           1.     “ATLAS FIRE” is defined as the fire(s) that started on October 8, 2017, in and

                       11 around Napa and Solano Counties and is shown on the map below.

                       12

                       13

                       14

                       15
                                                                                             Bu
                       16

                       17

                       18
                       19

                       20                                                                  Fair1

                       21
                                                                  29
                       22           2.     “ELECTRICAL EQUIPMENT” is defined as power lines, transformers,
                       23 conductors, fuses, connections, poles, insulators, reclosers and any other components, hardware,

                       24 infrastructure or equipment used by PG&E to provide electricity to the public.

                       25           3.     “ELECTRICAL PROBLEM” means the reporting of a line down, an electrical
                       26 outage, a transformer exploding, a fire involving PG&E equipment, sparking involving electrical

                       27 equipment, trees falling into distribution lines, distribution lines coming into contact with each

                       28 other, poles down or leaning, branches having fallen onto or otherwise come in contact with
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                            2
       26TH FLOOR
SAN FRANCISCO, CA 94108
                             ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 4 of 10




                         1 distribution lines, and/or any other event which posed a risk of fire. As used herein the term
                         2 RECORD includes writings, as defined by Evidence Code Section 250, which specifically
                         3 includes, but is not limited to, videotapes, audio recordings, and data stored in any PG&E
                         4 database.)
                         5           4.     “EQUIPMENT” means overhead lines, fuses, reclosers, transformers, insulators,
                         6 line switches, line sectionalizers, circuit switchers, and/or fault indicators.
                         7           5.     “INFORMATION REGARDING ANY PHOTOGRAPH” means any information
                         8 recorded concerning any particular photograph, including but not limited to: (1) the location where
                         9 the photograph was taken, (2) the name of the person taking the photograph, (3) the time when the

                       10 photograph was taken, (4) the date when the photograph was taken, (5) a description of what was
                       11 being photographed, and (6) information concerning the camera settings used when taking the
                       12 photograph.
                       13            6.     “INSPECT POLES” means to inspect poles used to support overhead conductors
                       14 for the purpose of determining whether the pole needs to be repaired, braced, restored, replaced or
                       15 treated.
                       16            7.     “LOCATION” means a street address, latitude and longitude, pole number, circuit
                       17 name and number, and/or any other means of precisely locating the location from which the
                       18 evidence was obtained.
                       19            8.     “PG&E ELECTRICAL DISTRIBUTION SYSTEM” means the poles, overhead
                       20 conductors, fuses, reclosers, transformers, and other equipment used by PG&E to deliver
                       21 electricity to its customers on its distribution lines. This definition is not intended to include the
                       22 PG&E Transmission Lines.
                       23            9.     “PHOTOGRAPH LOG” means a record compiled concerning INFORMATION
                       24 REGARDING ANY PHOTOGRAPH. As used herein the term INFORMATION REGARDING
                       25 ANY PHOTOGRAPH means any information recorded concerning any particular photograph,
                       26 including but not limited to: (1) the location where the photograph was taken, (2) the name of the
                       27 person taking the photograph, (3) the time when the photograph was taken, (4) the date when the
                       28
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                               3
       26TH FLOOR
SAN FRANCISCO, CA 94108
                              ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 5 of 10




                         1 photograph was taken, (5) a description of what was being photographed, and (6) information
                         2 concerning the camera settings used when taking the photograph.
                         3         10.    “QUALITY ASSURANCE AUDIT” means an audit to examine the vegetation
                         4 management activities and compliance in the Division, for example, see Distribution Patrol
                         5 Standard SRA Field Compliance & Internal Procedure Compliance, Stockton Division Audit
                         6 Report, Audit # 5 DS3-15.
                         7         11.    “QUALITY CONTROL AUDIT” means a Quality Control Audit as described in
                         8 PG&E’s Distribution Vegetation Management Standard, Quality Control (QC) Program.
                         9         12.    “SUBJECT AREA” means the area within the geographic footprint of the ATLAS

                       10 Fire perimeter as shown in the image related to the ATLAS FIRE.
                       11          13.    “TROUBLEMAN” or “TROUBLEMEN” means PG&E's first responder(s) for
                       12 emergencies involving PG&E facilities or equipment, whether electric or gas, who responded to
                       13 the SUBJECT AREA on the date of the ATLAS FIRE.
                       14          14.    “VEGETATION MANAGEMENT DATABASE” means the Vegetation
                       15 Management Database (VMD) maintained by PG&E and described by PG&E as, “A PG&E
                       16 database tool used to manage Inspection records, issue Work Requests, manage Contractor billing,
                       17 and run reports.”
                       18          15.    “YOU” and “YOUR” is defined as “Defendants Pacific Gas & Electric Company, a
                       19 California corporation, and PG&E Corporation.
                       20 REQUEST FOR PRODUCTION NO. 35:
                       21          Each contract, entered into between YOU and any third person or entity, which was in
                       22 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                       23 third person or entity to INSPECT POLES, which were part of the PG&E ELECTRICAL
                       24 DISTRIBUTION SYSTEM, and which were located in the SUBJECT AREA.
                       25 REQUEST FOR PRODUCTION NO. 36:
                       26          Each contract, entered into between YOU and any third person or entity, which was in
                       27 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                       28 third person or entity to inspect any part of the PG&E ELECTRICAL DISTRIBUTION SYSTEM,
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                           4
       26TH FLOOR
SAN FRANCISCO, CA 94108
                             ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 6 of 10




                         1 located in the SUBJECT AREA, to determine if the system was in compliance with General Order
                         2 95, Rule 35.
                         3 REQUEST FOR PRODUCTION NO. 37:
                         4         Each contract, entered into between YOU and any third person or entity, which was in
                         5 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                         6 third person or entity to inspect any part of the PG&E ELECTRICAL DISTRIBUTION SYSTEM,
                         7 located in the SUBJECT AREA, to determine if the system was in compliance with Public
                         8 Resources Code 4292.
                         9 REQUEST FOR PRODUCTION NO. 38:

                       10          Each contract, entered into between YOU and any third person or entity, which was in
                       11 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                       12 third person or entity to inspect any part of the PG&E ELECTRICAL DISTRIBUTION SYSTEM,
                       13 located in the SUBJECT AREA, to determine if the system was in compliance with Public
                       14 Resources Code 4293.
                       15 REQUEST FOR PRODUCTION NO. 39:
                       16          Each contract, entered into between YOU and any third person or entity, which was in
                       17 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                       18 third person or entity to inspect the overhead distribution lines, which were part of the PG&E
                       19 ELECTRICAL DISTRIBUTION SYSTEM located in the SUBJECT AREA.
                       20 REQUEST FOR PRODUCTION NO. 40:
                       21          Each contract, entered into between YOU and any third person or entity, which was in
                       22 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                       23 third person or entity to inspect the EQUIPMENT, which was part of the PG&E ELECTRICAL
                       24 DISTRIBUTION SYSTEM located in the SUBJECT AREA.
                       25 REQUEST FOR PRODUCTION NO. 41:
                       26          Each contract, entered into between YOU and any third person or entity, which was in
                       27 force and effect at any time between January 1, 2013 and January 1, 2018, which required any
                       28 third person or entity to conduct QUALITY CONTROL AUDITS (QC Audits) of the vegetation
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                           5
       26TH FLOOR
SAN FRANCISCO, CA 94108
                             ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 7 of 10




                         1 management work performed pursuant to PG&E’s Distribution Vegetation Management Standard
                         2 (DVMS) in the SUBJECT AREA.
                         3 REQUEST FOR PRODUCTION NO. 42:
                         4         Each and every QUALITY CONTROL AUDIT, which was performed at any time
                         5 between January 1, 2013 and January 1, 2018, for any PG&E Division responsible for the
                         6 SUBJECT AREA.
                         7 REQUEST FOR PRODUCTION NO. 43:
                         8         Each and every QUALITY ASSURANCE AUDIT, which was performed at any time
                         9 between January 1, 2013 and January 1, 2018, for any PG&E Division responsible for the

                       10 SUBJECT AREA.
                       11 REQUEST FOR PRODUCTION NO. 44:
                       12          Each and every photograph, which was taken during the collection of any evidence, which
                       13 was removed from any fire scene within the SUBJECT AREA and which was taken into custody
                       14 by CAL FIRE or at the direction of Pacific Gas & Electric Company and/or its attorneys.
                       15 REQUEST FOR PRODUCTION NO. 45:
                       16          Each and every PHOTOGRAPH LOG which sets forth INFORMATION REGARDING
                       17 ANY PHOTOGRAPH taken during the collection of any evidence, which was removed from any
                       18 fire scene in the SUBJECT AREA and which was taken into custody by CAL FIRE or at the
                       19 direction of Pacific Gas & Electric Company and/or its attorneys.
                       20 REQUEST FOR PRODUCTION NO. 46:
                       21          Each and every RECORD of any phone call, online report, and/or other communication,
                       22 received by Pacific Gas & Electric Company on October 8, 2017, which reported an
                       23 ELECTRICAL PROBLEM within the SUBJECT AREA.
                       24 REQUEST FOR PRODUCTION NO. 47:
                       25          The entirety of PG&E’s VEGETATION MANAGEMENT DATABASE that relates to
                       26 vegetation management for the SUBJECT AREA for three years prior to the ATLAS FIRE.
                       27
                       28
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                          6
       26TH FLOOR
SAN FRANCISCO, CA 94108
                             ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 8 of 10




                         1 REQUEST FOR PRODUCTION NO. 48:
                         2         All SCADA data for each outage that occurred in the SUBJECT AREA on October 8,
                         3 2018.
                         4 REQUEST FOR PRODUCTION NO. 49:
                         5         All SCADA data, which relates to the SUBJECT AREA and which has been provided by
                         6 PG&E to the CPUC since October 8, 2017.
                         7 REQUEST FOR PRODUCTION NO. 50:
                         8         Each and every writing, as defined by Evidence Code Section 250, which relates to the
                         9 ATLAS FIRE, which has been provided by PG&E to the CPUC. (This request specifically

                       10 includes, but it not limited to PG&E’s written answers to questions posed by the CPUC.
                       11 REQUEST FOR PRODUCTION NO. 51:
                       12          Each and every writing, as defined by Evidence Code Section 250, which records the
                       13 LOCATION from which PG&E removed any evidence relating to the ATLAS FIRE.
                       14 REQUEST FOR PRODUCTION NO. 52:
                       15          Each and every writing, as defined by Evidence Code Section 250, which describes the
                       16 evidence, relating to the ATLAS FIRE, which PG&E removed and has it its possession, custody
                       17 or control.
                       18 REQUEST FOR PRODUCTION NO. 53:
                       19          Each and every writing, as defined by Evidence Code Section 250, which contains the
                       20 identity of any person who was present at any time PG&E removed and took possession of any
                       21 evidence, relating to the ATLAS FIRE.
                       22 ///
                       23 ///
                       24 ///
                       25 ///
                       26 ///
                       27 ///
                       28 ///
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                          7
       26TH FLOOR
SAN FRANCISCO, CA 94108
                             ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
                             Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 9 of 10




                         1 REQUEST FOR PRODUCTION NO. 54:
                         2         All records that reflect or identify the name, Land ID, and or Tech ID of each and every
                         3 TROUBLEMAN who responded to the electrical outages in the SUBJECT AREA and all work
                         4 performed by such person(s).
                         5
                         6 Dated: March 12, 2018                   W ALKUP , M ELODIA , K ELLY & S CHOENBERGER
                         7
                         8                                         By:
                                                                         MICHAEL A. KELLY
                         9                                               KHALDOUN A. BAGHDADI
                                                                         ANDREW P. McDEVITT
                       10                                                On behalf of Direct Plaintiffs
                       11 Dated: March 12, 2018                    B ERGER K AHN , A L AW C ORPORATION
                       12
                       13                                          By:
                                                                         CRAIG S. SIMON
                       14                                                On behalf of Subrogation Plaintiffs
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
   LAW OFFICES OF
 W ALK UP , M ELODI A,
        K ELLY
 & SCHOENBERGER
A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
                                                                           8
       26TH FLOOR
SAN FRANCISCO, CA 94108
                             ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE - Case No. JCCP No. 4955
      (415) 981-7210
     Case 3:14-cr-00175-WHA Document 962-59 Filed 01/10/19 Page 10 of 10




 1                        Coordination Proceeding Special Title (Rule 3.550)
                             CALIFORNIA NORTH BAY FIRE CASES
 2                                    Case No. JCCP No. 4955
 3                             ELECTRONIC PROOF OF SERVICE
 4         I am over the age of eighteen years and not a party to the within action. I am employed by
 5 Berger Kahn, A Law Corporation, whose business address is: 1 Park Plaza, Suite 340, Irvine,
 6 California 92614.
 7         On March 12, 2018, I caused to be served the within document(s) described as: ALL
 8 PLAINTIFF’S JOINT REQUEST FOR PRODUCTION OF DOCUMENTS, SET THREE,
 9 RELATED TO ATLAS FIRE [RFPD 35-54] on the interested parties in this action pursuant to

10 the most recent Omnibus Service List by submitting an electronic version of the document(s) via
11 file transfer protocol (FTP) to CaseHomePage through the upload feature at
12 www.casehomepage.com.
13         I declare under penalty of perjury under the laws of the State of California that the
14 foregoing is true and correct.
15         Executed on March 12, 2018, at Irvine, California.
16
17                                               ATHENA KETCHER
18
19
20
21
22
23
24
25
26
27
28

                                                1
                              PROOF OF SERVICE - Case No. JCCP No. 4955
